Per Curiam. The "last day of the September term, 1890, of the court at which the decree in this case was rendered Was the 18th day of October, 1890. More than twenty days intervened between that day and the first day of the December term, 1890, of this court. The record should have been filed at the last December term. It appears that a stipulation was signed by solicitor for appellant and solicitor for appellee on the 18th day of Movember, extending the time for filing appeal bond and presenting a certificate of the evidence until the 18th of December—several days after the convening of this court at the December term—and for that reason appellant now insists that the motion to dismiss this appeal should be overruled. .Under the statute it was obligatory upon the appellant to file the transcript of record in this court at the December term thereof. As this was not done, the appeal must be dismissed. Any -stipulation of the parties that the transcript of the record could be filed at a later time than that commanded by the statute, can not be recognized as of any validity. The statute is peremptory that the appeal shall be dismissed if its conditions are not complied with in reference to filing the record. This court so held in the case of Hatch v. Wegg, 5 Ill. App. 452. Motion sustained and appeal .dismissed,